Order reversed on the law, with $50 costs and disbursements, and determination of the board of appeals of the town of Perinton confirmed. Memorandum: It was conceded on the argument that the premises in question are in an “ Industrial Hse District ”. It is noted that the ordinance in question relating to “ residential use districts ” provides “ no structure or premises shall be used and no structure shall be erected or structurally altered, which is arranged, intended or designed to be used for other than one of the following uses:” after which the permitted uses are set forth. (§ 16.) It follows that in those districts uses not permitted are prohibited by the words of the ordinance. The section relating to industrial use districts is quite different, it reads: “ Any use permitted in the residential use districts or in the commercial use districts shall also be permitted in the industrial use districts, and in addition thereto, any industry or factory or other industrial plant is permitted within the industrial use districts, except that nothing contained herein shall be construed as permitting the erection or operation of structures or use of land for any purpose which shall constitute a nuisance, or is not permitted by general statutes.” (§ 35.) There is nothing in the section which prohibits the use of the building in question from being used as a “ Labor Camp ”, whether or not it could be *751classified as a “ boarding and lodging house ”, i£ it does not constitute a nuisance, as it is not prohibited by statute. We reach the conclusion that the premises may be used for a labor camp without the owner petitioning for a variance under the provisions of the ordinances. All concur. (Appeal from an order annulling the decision of defendants, and directing defendants to revoke the permit and directing the Comstock Canning Co. to desist from continuing the use of its building as a “Labor Camp”) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Piper, JJ. [See post, p. 889.]